People v Padilla (2022 NY Slip Op 01636)





People v Padilla


2022 NY Slip Op 01636


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


73 KA 19-02104

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMARINO PADILLA, DEFENDANT-APPELLANT. 


LAW OFFICE OF VERONICA REED, SCHENECTADY (VERONICA REED OF COUNSEL), FOR DEFENDANT-APPELLANT.
JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (ERICH D. GROME OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, A.J.), rendered September 10, 2019. The judgment convicted defendant, upon a plea of guilty, of assault in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of assault in the second degree (Penal Law
§ 120.05 [7]). Defendant's challenges to the voluntariness of his guilty plea are unpreserved, and the narrow exception to the preservation requirement set forth in People v Lopez (71 NY2d 662, 666 [1988]) does not apply in this case (see People v Padilla, 151 AD3d 1700, 1700-1701 [4th Dept 2017], lv denied 31 NY3d 1016 [2018]; see generally People v Peque, 22 NY3d 168, 182 [2013], cert denied 574 US 840 [2014]). We note in that regard that, contrary to defendant's assertion, "serious physical injury" is not an element of the crime to which he pleaded guilty (see § 120.05 [7]). Moreover, defendant's "assertion that his allocution failed to affirmatively establish each element of the crime[ to which he pleaded guilty] 'is not a recognized ground for vacating a guilty plea' " (People v Rathburn, 178 AD3d 1421, 1422 [4th Dept 2019], lv denied 35 NY3d 944 [2020]; see People v Goldstein, 12 NY3d 295, 300-301 [2009]; People v Gulbin, 165 AD3d 1611, 1612 [4th Dept 2018], lv denied 32 NY3d 1172 [2019]; People v Madden, 148 AD3d 1576, 1578 [4th Dept 2017], lv denied 29 NY3d 1034 [2017]).
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court